EXHIBIT 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of April 7, 2005 by
and between UNIGENE LABORATORIES, INC., a Delaware corporation (the “Company”),
and FUSION CAPITAL FUND II, LLC, an Illinois limited liability company (the
“Buyer”). Capitalized terms used herein and not otherwise defined herein are
defined in Section 10 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company,
2,123,142 shares (the “Purchase Shares”) of the Company’s common stock, par
value $0.01 per share (the “Common Stock”) for a purchase price of Three Million
Dollars ($3,000,000). On the Closing Date (as defined herein), the Company shall
also issue to the Buyer a common stock purchase warrant (the “Warrant”) to
purchase 1,061,571 shares (the “Warrant Shares”) of Common Stock in the form of
Exhibit F hereto. The Warrant shall have an exercise price of $1.77 per share
and shall be exercisable for five (5) years from the date of issuance.

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1. PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in Sections 6, 7 and 9 below, the
Company hereby agrees to sell to the Buyer, and the Buyer hereby agrees to
purchase from the Company, 2,123,142 Purchase Shares and the Warrant for an
aggregate purchase price of Three Million Dollars ($3,000,000) on the Closing
Date (as defined below). The purchase and sale of the 2,123,142 Purchase Shares
and the Warrant hereunder shall occur (the “Closing”) within two (2) Trading
Days following the date of satisfaction (or waiver) of the conditions to the
Closing set forth in Sections 6 and 7 below (or such later date as is mutually
agreed to by the Company and Buyer) (the date of such Closing, the “Closing
Date”). Subject to the terms and conditions set forth in Sections 6, 7 and 9
below, on the Closing Date the Buyer shall pay Three Million Dollars
($3,000,000) to the Company as the full and complete purchase price for the
Purchase Shares and the Warrant to be purchased hereunder. Such payment of the
purchase price shall be made by the Buyer in lawful money of the United States
of America by wire transfer of immediately available funds to such account as
the Company shall designate by written notice in accordance with the provisions
of this Agreement. The Company shall pay any and all transfer, stamp or similar
taxes that may be payable with respect to the issuance and delivery of any
shares of Common Stock to the Buyer made under this Agreement.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Closing Date:

 

(a) Investment Purpose. The Buyer is entering into this Agreement and acquiring
the Purchase Shares and the Warrant (the Purchase Shares, the Warrant and the
Warrant Shares are collectively referred to herein as the “Securities”), for its
own account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof; provided however, by
making the representations herein, the Buyer does not agree to hold any of the
Securities for any minimum or other specific term.



--------------------------------------------------------------------------------

(b) Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D.

 

(c) Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

(d) Information. The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(f) hereof). The Buyer understands that its investment in the Securities
involves a high degree of risk. The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and others matters related to an investment in the Securities. Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its representatives shall modify, amend or affect the Buyer’s right to rely
on the Company’s representations and warranties contained in Section 3 below.
The Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. The Buyer understands that except as provided in the
Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the Securities under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder.

 

(g) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

-2-



--------------------------------------------------------------------------------

(h) Residency. The Buyer is a resident of the State of Illinois.

 

(i) No Prior Short Selling. The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 3b-3 of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Closing Date:

 

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns 50% or more of the voting stock or capital stock or other
similar equity interests) are corporations duly organized and validly existing
in good standing under the laws of the jurisdiction in which they are
incorporated, and have the requisite corporate power and authority to own their
properties and to carry on their business as now being conducted. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing could not reasonably be expected to have a Material Adverse
Effect. As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on any of: (i) the business, properties, assets, operations,
results of operations or financial condition of the Company and its
Subsidiaries, if any, taken as a whole, or (ii) the authority or ability of the
Company to perform its obligations under the Transaction Documents (as defined
in Section 3(b) hereof). The Company has no Subsidiaries except as set forth on
Schedule 3(a).

 

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement, the Warrant and each of the
other agreements entered into by the parties on the Closing Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the sale and issuance of the Purchase
Shares and issuance of the Warrant issuable under this Agreement, have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
shareholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Closing Date, duly executed and delivered by the Company and
(iv) this Agreement constitutes, and each other Transaction Document upon its
execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies. The Board of Directors of the Company has
approved the resolutions (the “Signing Resolutions”)

 

-3-



--------------------------------------------------------------------------------

substantially in the form as set forth as Exhibit C attached hereto to authorize
this Agreement and the transactions contemplated hereby. The Signing Resolutions
are valid, in full force and effect and have not been modified or supplemented
in any respect. The Company has delivered to the Buyer a true and correct copy
of a unanimous written consent adopting the Signing Resolutions executed by all
of the members of the Board of Directors of the Company. No other approvals or
consents of the Company’s Board of Directors and/or shareholders is necessary
under applicable laws and the Company’s Certificate of Incorporation and/or
Bylaws to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Warrant and the issuance of the Purchase Shares.

 

(c) Capitalization. As of March 28, 2005, the authorized capital stock of the
Company consists of (i) 100,000,000 shares of Common Stock, of which 79,782,245
shares are issued and outstanding, 7,290 are held as treasury shares, 4,203,315
shares are reserved for issuance pursuant to the Company’s stock option plans of
which only approximately 1,297,975 shares remain available for future grants and
973,002 shares are issuable and reserved for issuance pursuant to securities
(other than stock options issued pursuant to the Company’s stock option plans)
exercisable or exchangeable for, or convertible into, shares of Common Stock and
(ii) no shares of Preferred Stock are issued and outstanding. All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and nonassessable. Except as disclosed in Schedule 3(c), (i) no
shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Buyer true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as amended and as in effect on the date hereof (the
“By-laws”), and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.

 

(d) Issuance of Securities. The Purchase Shares and the Warrant have been duly
authorized and, upon issuance in accordance with the terms hereof, the Purchase
Shares shall be (i) validly issued, fully paid and non-assessable and (ii) free
from all taxes, liens and charges with respect to the issue thereof. 2,123,142
shares of Common Stock have been duly authorized and reserved for issuance upon
purchase under this Agreement. The Warrant Shares upon issuance in accordance
with the terms of the Warrant, shall be (i) validly issued, fully paid and
non-assessable and (ii) free from all taxes, liens and charges with respect to
the issue thereof. 1,061,571 shares of Common Stock have been duly authorized
and reserved for issuance upon exercise of the Warrant. Upon issuance and
payment therefor in

 

-4-



--------------------------------------------------------------------------------

accordance with the terms and conditions of the Warrant, the Warrant Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.

 

(e) No Conflicts. Except as disclosed in Schedule 3(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares and the Warrant Shares) will not (i) result in a violation of the
Certificate of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the
By-laws or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults and violations under clause (ii), which could not reasonably
be expected to result in a Material Adverse Effect. Except as disclosed in
Schedule 3(e), neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or By-laws or their organizational charter or by-laws,
respectively. Except as disclosed in Schedule 3(e), neither the Company nor any
of its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments which could not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance,
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the 1933 Act or applicable
state securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. Except
as disclosed in Schedule 3(e), all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Closing Date. Except
as listed in Schedule 3(e), since January 1, 2004, the Company has not received
nor delivered any notices or correspondence from or to the Principal Market. The
Principal Market has not commenced any delisting proceedings against the
Company.

 

(f) SEC Documents; Financial Statements. Except as disclosed in Schedule 3(f),
since January 1, 2004, the Company has been in compliance with the reporting
requirements of the 1934 Act applicable to it and the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the 1934 Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). As of their respective dates (except as they have been correctly
amended), the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC (except as they may have
been

 

-5-



--------------------------------------------------------------------------------

properly amended), contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates (except as they have been
properly amended), the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as listed in
Schedule 3(f), the Company has received no notices or correspondence from the
SEC since January 1, 2004. The SEC has not commenced any enforcement proceedings
against the Company or any of its subsidiaries.

 

(g) Absence of Certain Changes. Except as disclosed in Schedule 3(g), since
September 30, 2004, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.

 

(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect. A description of
each action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body which, as
of the date of this Agreement, is pending or threatened in writing against or
affecting the Company, the Common Stock or any of the Company’s Subsidiaries or
any of the Company’s or the Company’s Subsidiaries’ officers or directors in
their capacities as such, is set forth in Schedule 3(h).

 

(i) Acknowledgment Regarding Buyer’s Status. The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby. The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Buyer’s purchase of
the Securities. The Company further represents to the Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.

 

(j) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the 1933 Act) in connection with the offer or sale of the Securities.

 

-6-



--------------------------------------------------------------------------------

(k) [Intentionally Omitted.]

 

(l) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 3(l), none of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, are scheduled to expire or terminate within two years from
the date of this Agreement. The Company and its Subsidiaries do not have any
knowledge of any infringement by the Company or its Subsidiaries of any material
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, or of any such development of similar or
identical trade secrets or technical information by others and, except as set
forth on Schedule 3(l), there is no claim, action or proceeding being made or
brought against, or to the Company’s knowledge, being threatened against, the
Company or its Subsidiaries regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other infringement, which could reasonably
be expected to have a Material Adverse Effect.

 

(m) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(n) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in Schedule 3(n) or such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(o) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not materially and adversely affect
the condition, financial or otherwise, or the earnings, business or operations
of the Company and its Subsidiaries, taken as a whole.

 

-7-



--------------------------------------------------------------------------------

(p) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

(q) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(r) Transactions With Affiliates. Except as set forth on Schedule 3(r) and other
than the grant or exercise of stock options disclosed on Schedule 3(c), none of
the officers, directors, or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for services
as employees, officers and directors), including any contract, agreement or
other arrangement providing for the furnishing of services to or by, providing
for rental of real or personal property to or from, or otherwise requiring
payments to or from any officer, director or such employee or, to the knowledge
of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has an interest or is an officer,
director, trustee or partner.

 

(s) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Closing Date all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

 

(t) Foreign Corrupt Practices. To the knowledge of the Company, neither the
Company, nor any of its Subsidiaries, nor any director, officer, agent, employee
or other person acting on behalf of the Company or any of its Subsidiaries has,
in the course of its actions for, or on behalf of, the Company, used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

 

-8-



--------------------------------------------------------------------------------

4. COVENANTS.

 

(a) Form 8-K Disclosure; Filing of Registration Statement. Subject to the
Company’s obligations under Section 11(i) hereof, the Company shall timely file
a Report on Form 8-K disclosing this Agreement and the transaction contemplated
hereby. The Company shall within fifteen (15) Trading Days from the date hereof
file a new registration statement on Form S-3 covering the sale of the Purchase
Shares and the Warrant Shares in accordance with the terms of the Registration
Rights Agreement between the Company and the Buyer, dated as of the date hereof
(“Registration Rights Agreement.”).

 

(b) Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the sale of the
Purchase Shares and any Warrant Shares to the Buyer under this Agreement or
under the Warrant and (ii) any subsequent sale of the Purchase Shares and any
Warrant Shares by the Buyer, in each case, under applicable securities or “Blue
Sky” laws of the states of the United States in such states as is reasonably
requested by the Buyer from time to time, and shall provide evidence of any such
action so taken to the Buyer.

 

(c) [Intentionally Omitted.]

 

(d) Listing. The Company shall promptly secure the listing of all of the
Purchase Shares and Warrant Shares upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain, so long as
any other shares of Common Stock shall be so listed, such listing of all such
securities from time to time issuable under the terms of the Transaction
Documents. The Company shall maintain the Common Stock’s authorization for
quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Trading Day,
provide to the Buyer copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on such
automated quotation system or securities exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section.

 

(f) Issuance of Purchase Shares and Warrant. On the Closing Date, the Company
shall issue to the Buyer 2,123,142 Purchase Shares and the Warrant to purchase
1,061,571 Warrant Shares in the form of Exhibit F hereto. The Warrant shall have
an exercise price of $1.77 per share and shall be exercisable for five (5) years
from the date of issuance. The Purchase Shares shall be issued in certificated
form and (subject to Section 5 hereof) shall bear the following restrictive
legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF BUYER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

-9-



--------------------------------------------------------------------------------

5. TRANSFER AGENT INSTRUCTIONS.

 

As soon as practicable after the date that the Registration Statement is
declared effective by the SEC, the Company shall cause any restrictive legend on
the Purchase Shares and Warrant Shares, if any, to be removed and all of the
Warrant Shares to be issued under the Warrant thereafter shall be issued without
any restrictive legend. The Company warrants to the Buyer that no other
instructions will be given by the Company to the Transfer Agent with respect to
the Purchase Shares and that the Warrant Shares, and the Purchase Shares and the
Warrant Shares (when issued), shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the Registration Rights Agreement.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL SHARES OF COMMON STOCK.

 

The obligation of the Company hereunder to sell the Purchase Shares and to issue
the Warrant to the Buyer is subject to the satisfaction of the following
condition on the Closing Date; provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion by providing the Buyer with prior written notice thereof.

 

(a) The Buyer shall have executed each of the Transaction Documents and
delivered the same to the Company.

 

(b) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

 

7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

The obligation of the Buyer to purchase the Purchase Shares and the Warrant
under this Agreement is subject to the satisfaction of each of the following
conditions on or before the Closing Date and; provided that these conditions are
for the Buyer’s sole benefit and may be waived by the Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer.

 

(b) The Company shall have issued to the Buyer the Purchase Shares and the
Warrant as contemplated under this Agreement.

 

(c) The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market.

 

-10-



--------------------------------------------------------------------------------

(d) The Buyer shall have received the opinions of the Company’s legal counsel
dated as of the Closing Date substantially in the form of Exhibit A attached
hereto.

 

(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
at or prior to the Closing Date. The Buyer shall have received a certificate,
executed by the CEO, President or CFO of the Company, dated as of the Closing
Date, to the foregoing effect in the form attached hereto as Exhibit B.

 

(f) The Board of Directors of the Company shall have adopted resolutions in the
form attached hereto as Exhibit C which shall be in full force and effect
without any amendment or supplement thereto as of the Closing Date.

 

(g) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock solely for the purpose of effecting
purchases of Warrant Shares under the Warrant, 1,061,571 shares of Common Stock.

 

(h) [Intentionally Omitted.]

 

(i) The Company shall have delivered to the Buyer a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within eleven
(11) Trading Days of the Closing Date.

 

(j) The Company shall have delivered to the Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within eleven (11) Trading Days of the Closing Date.

 

(k) The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the Closing Date, in the
form attached hereto as Exhibit D.

 

(l) [Intentionally Omitted.]

 

(m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred.

 

(n) On or prior to the Closing Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Buyer, in order
to render inapplicable any control share acquisition, business combination,
shareholder rights plan or poison pill (including any distribution under a
rights agreement) or other similar anti-takeover provision under the Certificate
of Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

 

-11-



--------------------------------------------------------------------------------

(o) The Company shall have provided the Buyer with the information requested by
the Buyer in connection with its reasonable due diligence requests made prior
to, or in connection with, the Closing.

 

8. INDEMNIFICATION.

 

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than with respect to Indemnified
Liabilities which directly and primarily result from the gross negligence or
willful misconduct of the Indemnitee. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

 

9. EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a) while any registration statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
such registration statement lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to the Buyer for
sale of all of the Registrable Securities (as defined in the Registration Rights
Agreement) in accordance with the terms of the Registration Rights Agreement,
and such lapse or unavailability continues for a period of ten (10) consecutive
Trading Days or for more than an aggregate of thirty (30) Trading Days in any
365-day period;

 

(b) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market for a period of three (3) consecutive Trading Days;

 

(c) the delisting of the Company’s Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, the Nasdaq National Market, the Nasdaq SmallCap
Market, or the American Stock Exchange;

 

-12-



--------------------------------------------------------------------------------

(d) [Intentionally Omitted.]

 

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could reasonably be
expected to have a Material Adverse Effect and except, in the case of a breach
of a covenant which is reasonably curable, only if such breach continues for a
period of at least ten (10) Trading Days;

 

(f) except as set forth on Schedule 9(f), any payment default under any contract
whatsoever or any acceleration prior to maturity of any mortgage, indenture,
contract or instrument under which there may be issued or by which there may be
secured or evidenced any indebtedness for money borrowed by the Company or for
money borrowed the repayment of which is guaranteed by the Company, whether such
indebtedness or guarantee now exists or shall be created hereafter, which, with
respect to any such payment default or acceleration prior to maturity, is in
excess of $1,000,000;

 

(g) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(h) if the Company pursuant to or within the meaning of any Bankruptcy Law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors, (E) becomes insolvent, or
(F) is generally unable to pay its debts as the same become due; or

 

(i) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary.

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, the Buyer shall not be obligated to purchase any
shares of Common Stock under this Agreement. If pursuant to or within the
meaning of any Bankruptcy Law, the Company commences a voluntary case or any
Person commences a proceeding against the Company, a Custodian is appointed for
the Company or for all or substantially all of its property, or the Company
makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(g), 9(h) and 9(i) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person. No such termination of
this Agreement under Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

 

10. CERTAIN DEFINED TERMS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a) “1933 Act” means the Securities Act of 1933, as amended.

 

-13-



--------------------------------------------------------------------------------

(b) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(c) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

(d) “Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(e) “Principal Market” means the Nasdaq OTC Bulletin Board; provided however,
that in the event the Company’s Common Stock is ever listed or traded on the
Nasdaq National Market, the Nasdaq SmallCap Market, the New York Stock Exchange
or the American Stock Exchange, than the “Principal Market” shall mean such
other market or exchange on which the Company’s Common Stock is then listed or
traded.

 

(f) “SEC” means the United States Securities and Exchange Commission.

 

(g) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

 

(h) “Trading Day” means any day on which the Principal Market is open for
customary trading.

 

-14-



--------------------------------------------------------------------------------

11. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement; Amendments. With the exception of the Mutual Nondisclosure
Agreement between the parties dated as of October 13, 2000, this Agreement
supersedes all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Buyer, and no provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.

 

-15-



--------------------------------------------------------------------------------

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

    Unigene Laboratories, Inc.     110 Little Falls Road     Fairfield, NJ 07004
    Telephone:   973-882-0860     Facsimile:   973-227-6088     Attention:  
Chief Executive Officer

With a copy to:

    Dechert LLP     PO Box 5218     Princeton, NJ 08543     Telephone:  
609-620-3200     Facsimile:   609-620-3259     Attention:   James J. Marino

If to the Buyer:

    Fusion Capital Fund II, LLC     222 Merchandise Mart Plaza, Suite 9-112    
Chicago, IL 60654     Telephone:   312-644-6644     Facsimile:   312-644-6244  
  Attention:   Steven G. Martin

If to the Transfer Agent:

    Registrar & Transfer Company     10 Commerce Drive     Cranford, NJ 07016  
  Telephone:   800-866-1340 X 2553     Facsimile:   908-497-2310     Attention:
  Ms. Nancy Savage:

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

-16-



--------------------------------------------------------------------------------

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation. The Buyer may not assign its rights or obligations under this
Agreement.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i) Publicity. The Buyer shall have the right to approve before issuance any
press releases or any other public disclosure (including any filings with the
SEC) with respect to the transactions contemplated hereby; provided, however,
that the Company shall be entitled, without the prior approval of the Buyer, to
make any press release or other public disclosure (including any filings with
the SEC) with respect to such transactions as is required by applicable law and
regulations (although the Buyer shall be consulted by the Company in connection
with any such press release or other public disclosure prior to its release and
shall be provided with a copy thereof).

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Termination. This Agreement may be terminated only as follows:

 

(i) By the Buyer any time an Event of Default exists without any liability or
payment to the Company. However, if pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(g), 9(h) and 9(i) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person.

 

(ii) In the event that the Closing shall not have occurred on or before April
30, 2005, due to the failure to satisfy any of the conditions set forth in
Sections 6 and 7 above with respect to the Closing (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement at the close of business on such
date or thereafter without liability of any party to any other party.

 

(iii) This Agreement shall automatically terminate on the date that the Buyer
and its affiliates no longer hold any of the Purchase Shares, the Warrant or any
Warrant Shares, without any action or notice on the part of any party.

 

Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(g), 9(h) and 9(i)) and 11(k)(iii), any termination of this
Agreement pursuant to this Section 11(k) shall be effected by written notice
from the Company to the Buyer, or the Buyer to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties of the Company and the Buyer contained in Sections 2 and 3 hereof,
the indemnification provisions set forth in Section 8 hereof and the agreements
and covenants set forth in Section 11, shall survive the Closing and any
termination

 

-17-



--------------------------------------------------------------------------------

of this Agreement. No termination of this Agreement shall affect the Company’s
or the Buyer’s rights or obligations under the Registration Rights Agreement or
the Warrant each of which shall survive any such termination of this Agreement.

 

(l) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(n) Remedies, Other Obligations, Breaches and Injunctive Relief. The Buyer’s
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to the Buyer under this Agreement, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of the Buyer contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit the
Buyer’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Agreement. The Company acknowledges that a breach by it
of its obligations hereunder will cause irreparable harm to the Buyer and that
the remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Buyer
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

(o) Changes to the Terms of this Agreement. This Agreement and any provision
hereof may only be amended by an instrument in writing signed by the Company and
the Buyer. The term “Agreement” and all reference thereto, as used throughout
this instrument, shall mean this instrument as originally executed, or if later
amended or supplemented, then as so amended or supplemented.

 

(p) Enforcement Costs. If: (i) this Agreement is placed by the Buyer in the
hands of an attorney for enforcement or is enforced by the Buyer through any
legal proceeding; or (ii) an attorney is retained to represent the Buyer in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Buyer in any other proceedings whatsoever
arising out of entering into, performance under or enforcement of, this
Agreement, then the Company shall pay to the Buyer, as incurred by the Buyer,
all reasonable costs and expenses including attorneys’ fees incurred in
connection therewith, in addition to all other amounts due hereunder.

 

(q) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

*    *    *    *    *

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

THE COMPANY: UNIGENE LABORATORIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Warren P. Levy

Title:

 

Chief Executive Officer

BUYER: FUSION CAPITAL FUND II, LLC BY:   FUSION CAPITAL PARTNERS, LLC BY:   SGM
HOLDINGS CORP.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Steven G. Martin

Title:

 

President

 

 

-19-



--------------------------------------------------------------------------------

SCHEDULES Schedule 3(a)   Subsidiaries Schedule 3(c)   Capitalization Schedule
3(e)   Conflicts Schedule 3(f)   1934 Act Filings Schedule 3(g)   Material
Changes Schedule 3(h)   Litigation Schedule 3(l)   Intellectual Property
Schedule 3(n)   Liens Schedule 3(r)   Certain Transactions Schedule 9(f)  
Certain Indebtedness EXHIBITS Exhibit A   Form of Company Counsel Opinion
Exhibit B   Form of Officer’s Certificate Exhibit C   Form of Resolutions of
Board of Directors of the Company Exhibit D   Form of Secretary’s Certificate
Exhibit E   Form of Letter to Transfer Agent Exhibit F   Form of Warrant



 

 



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

 

Schedule 3(a)- Subsidiaries. Unigene UK Limited, 63 High Road, Herts, U.K.

 

Non-operating subsidiary; address used for European regulatory filings. 100%
owned.

 

Schedule 3(c)- Capitalization.

 

Debt Securities: (ii) Jay Levy-$1,870,000 long-term notes due 2002. Jay, Warren
& Ronald Levy-$8,683,323 (short-term & demand notes).

 

  (iii) Outstanding stock options = 4,203,315 shares (officers, directors &
employees).

Outstanding warrants = 973,002 shares

Rights: Rights Plan dated Dec. 30, 2002

 

  (iv) Fusion only

 

Schedule 3(e)- Conflicts.    Defaults:

 

Jay Levy-$1,870,000 long-term notes due 2002

Jay, Warren & Ronald Levy-$2,973,323 short-term notes, past due

 

Schedule 3(f)- 1934 Act Filings. N/A.

 

SEC correspondence: solely related to Fusion registration statement and request
for confidential treatment.

 

Schedule 3(g)- Material Changes. N/A

 

Schedule 3(h)- Litigation. N/A

 

Schedule 3(l)- Intellectual Property. Security interest in certain patents is
held by Jay Levy.

 

Schedule 3(n)- Liens.

 

Security interest in real property in Fairfield, NJ and all equipment and fixed
assets in Fairfield, NJ and in Boonton, NJ are held by Jay Levy, Jean Levy,
Warren Levy and Ronald Levy.

 

Schedule 3(r)- Certain Transactions.

 

See Schedule 3(c)- Capitalization; Schedule 3(e)- Conflicts; Schedule
3(n)-Liens.

 

One of our directors has retired from, and is of counsel in, a law firm that we
have engaged for legal services. In 2004, we incurred an aggregate of $334,000
in legal fees with this firm. In addition, one of our directors serves as our
Research Director, receiving $73,500 in annual compensation in 2004. In
addition, there are employment agreements with Warren Levy, Ronald Levy and Jay
Levy.

 

Schedule 9(f)- Certain Indebtedness. See Schedule 3(e)- Conflicts.



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF COMPANY COUNSEL OPINION

 

Ladies and Gentlemen:

 

We have acted as special counsel to Unigene Laboratories, Inc., a Delaware
corporation (the “Company”), in connection with the execution and delivery by
the Company of the Common Stock Purchase Agreement, dated April     , 2005
between Fusion Capital Fund II, LLC (“Fusion”) and the Company (the “Purchase
Agreement”). We are delivering this opinion to you pursuant to Section 7(d) of
the Purchase Agreement. Capitalized terms used herein without definition have
the respective meanings ascribed to such terms in the Purchase Agreement.

 

We have examined the Purchase Agreement, the Registration Rights Agreement
between Fusion and the Company dated April     , 2005 (the “Registration Rights
Agreement” and together with the Purchase Agreement, the “Transaction
Documents”), and the Warrant issued by the Company, dated April     , 2005 (the
“Warrant”).

 

We have made such investigation and examined such other documents, corporate
records, instruments and matters of law as we have deemed necessary or
appropriate for the purposes of this opinion, including copies of the Company’s
Certificate of Incorporation, as amended (the “Certificate of Incorporation”),
copies of the Company’s bylaws, as amended, certain resolutions adopted by the
Board of Directors of the Company, a Certificate of Good Standing issued by the
Secretary of State of the State of Delaware dated March 23, 2005, [and a
Certificate of Good Standing issued by the Department of Treasury of the State
of New Jersey dated April     , 2005] with respect to the Company. In rendering
the opinions hereinafter set forth, we have assumed the genuineness of all
signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all documents submitted to us as certified, conformed or
photostatic copies and the authenticity of the originals of such documents. As
to matters of fact relevant to the opinions expressed herein, we have relied
exclusively, without independent investigation or verification, upon, and have
assumed the accuracy of, representations of the Company in the Transaction
Documents and the Warrant and on certificates of officers of the Company and of
public officials.

 

In rendering the opinion set forth in paragraph 4, we have also assumed that:
(i) Fusion is duly formed, validly existing and in good standing under the laws
of the jurisdiction of its formation and (ii) Fusion has the requisite power and
authority and has taken the action necessary to consummate the transactions
contemplated by the Transaction Documents.

 

Our opinions set forth herein are based only on our consideration of those
statutes, rules, regulations and judicial decisions that, in our experience, are
normally applicable to, or normally relevant in connection with, a transaction
of the type contemplated by the Transaction Documents and in the Warrant.
Whenever our opinion with respect to the existence or absence of facts is
indicated to be based on our knowledge or awareness, we are referring to the
current actual knowledge of the Dechert LLP attorneys who have rendered legal
services to the Company in connection with the transactions contemplated by the
Transaction Documents.

 

Based upon the foregoing and subject to the further limitations, qualifications
and exceptions set forth below, we are of the opinion that:

 

1. The Company is a corporation existing and in good standing under the laws of
the State of Delaware. [Relying solely on the Good Standing Certificate from the
State of New Jersey, the Company is qualified to do business as a foreign
corporation and is in good standing in the State of New Jersey.]



--------------------------------------------------------------------------------

2. The Company has the corporate power to execute and deliver, and perform its
obligations under, each of the Transaction Documents and the Warrant. The
Company has the corporate power to conduct its business as now conducted.

 

3. The execution and delivery of the Transaction Documents and the Warrant by
the Company, the performance of the obligations of the Company thereunder and
the consummation by it of the transactions contemplated therein have been duly
authorized and approved by the Company’s Board of Directors and no further
consent, approval or authorization of the Company, its Board of Directors or its
stockholders is required.

 

4. The Transaction Documents and the Warrant have been duly executed and
delivered by the Company. The Transaction Documents and the Warrant are the
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium, or similar laws relating to, or affecting creditor’s rights and
remedies, or general principles of equity and public policy, including without
limitation, concepts of materiality, reasonableness, good faith and fair
dealing, regardless of whether considered in a proceeding in equity or at law.

 

5. The execution, delivery and performance by the Company of the Transaction
Documents and the Warrant and the consummation by the Company of the
transactions contemplated thereby including the offering, sale and issuance of
the Purchase Shares, the Warrant and the Warrant Shares in accordance with the
terms and conditions of the Purchase Agreement and the Warrant, do not: (i)
conflict with, constitute a breach of or default (or an event which, with the
giving of notice or lapse of time or both, constitutes or could constitute a
breach or a default), under the Certificate of Incorporation, the bylaws of the
Company or any contract filed by the Company pursuant to Item 601(b)(10) of
Regulation S-K, as an exhibit to the Annual Report on Form 10-K filed on March
31, 2005 (“Material Contracts”) or (ii) violate any order, writ, injunction or
decree applicable to the Company with respect to which this firm has been
engaged by the Company to give substantive attention.

 

6. The issuance and sale of the (i) 2,123,142 Purchase Shares pursuant to the
terms and conditions of the Purchase Agreement, and (ii) the 1,061,571 shares of
Common Stock issuable upon exercise of the Warrant pursuant to the terms and
conditions of the Warrant have been duly authorized by the Company’s Board of
Directors. The Board of Directors has duly adopted resolutions reserving for the
issuance of 2,123,142 shares of Common Stock for issuance as Purchase Shares
under the Purchase Agreement. When delivered against payment in full as provided
in the Purchase Agreement, the Purchase Shares will be validly issued, fully
paid and non-assessable, to our knowledge, free of (i) all taxes, liens, charges
and restrictions imposed by the Certificate of Incorporation, the bylaws or
under the General Corporation Law of the State of Delaware and (ii) rights of
first refusal and preemptive rights imposed by the Certificate of Incorporation,
the bylaws or any Material Contract. The Board of Directors has duly adopted
resolutions reserving 1,061,571 shares of Common Stock as Warrant Shares under
the Purchase Agreement. When delivered upon exercise and against payment in full
as provided in the Warrant, the Warrant Shares will be validly issued, fully
paid and non-assessable, and, to our knowledge, free of (i) all taxes, liens,
charges and restrictions imposed by the Certificate of Incorporation, the bylaws
or under the General Corporation Law of the State of Delaware and (ii) rights of
first refusal and preemptive rights imposed by the Certificate of Incorporation,
the bylaws or any Material Contract.



--------------------------------------------------------------------------------

7. To our knowledge, the execution and delivery of the Registration Rights
Agreement do not, and the performance by the Company of its obligations
thereunder shall not, give rise to any rights of any other person for the
registration by the Company under the Securities Act of 1933, as amended (the
“1933 Act”) of any shares of Common Stock or other securities of the Company
under the Certificate of Incorporation, the bylaws or any Material Contract.

 

8. Assuming the accuracy of your representations and warranties and your
compliance with the covenants made by you, in the Transaction Documents, the
offering, sale and issuance of the Purchase Shares and the Warrant to you
pursuant to the Transaction Documents are exempt from registration under the
1933 Act.

 

9. Other than that which has been obtained and completed prior to the date
hereof, and except for the registration of the shares of Common Stock for resale
under the 1933 Act, and the filing of documents under the Securities Act of 1934
(the “1934 Act”), no authorization, approval, consent, filing or other order of
any federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, to any third party to any Material
Contract, is required to be obtained by the Company to enter into and perform
its obligations under the Transaction Documents and the Warrant or for the
Company to issue and sell the Purchase Shares and the Warrant as contemplated by
the Transaction Documents or for the Company to issue and sell the Warrant
Shares as contemplated by the Warrant..

 

10. The Company has a class of equity securities registered pursuant to Section
12(g) of the 1934 Act. To our knowledge, since January 1, 2004, the Company has
been in compliance with the reporting requirements of the 1934 Act applicable to
it, except as disclosed on Schedule 3(f) in the Purchase Agreement. To our
knowledge, other than as disclosed on Schedule 3(f) in the Purchase Agreement,
since January 1, 2004, the Company has not received any written notice from the
Principal Market stating that the Company has not been in compliance with any of
the rules and regulations (including the requirements for continued listing) of
the Principal Market.

 

11. To our knowledge, except as disclosed on Schedule 3(h) in the Purchase
Agreement, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board or body, any governmental agency, any stock
exchange or market, or self-regulatory organization, which has been threatened
in writing or which is currently pending against the Company, any of its
subsidiaries, any officers or directors of the Company or any of its
subsidiaries or any of the properties of the Company.

 

Notwithstanding anything to the contrary, we express no opinion with respect to
the legality, validity, binding nature or enforceability, of: (i) provisions in
the Transaction Documents or the Warrant that provide for specific performance
or other equitable remedies for noncompliance with any of the provisions
contained in the Transaction Documents or the Warrant; (ii) provisions in the
Transaction Documents or the Warrant relating to confidentiality; (iii)
provisions in the Transaction Documents or the Warrant related to reimbursement,
contribution or indemnification in circumstances in which the person seeking
reimbursement, contribution or indemnification has breached its duties under the
applicable Transaction Documents or the Warrant, or otherwise, or itself has
been negligent or acted in violation of public policy; or (iv) provisions in the
Transaction Documents or the Warrant related to waivers of rights or defenses.
We express no opinion with respect to the application or effect of any laws in
respect of state securities laws, or Blue Sky laws, or similar matters relating
to the Purchase Shares, the Warrant or Warrant Shares or to the sale or issuance
thereof.

 

Whenever our opinion refers to the Material Contracts, we are referring to the
form of the Material Contracts as filed on the website of the SEC.



--------------------------------------------------------------------------------

We have not been requested to, and do not, render any opinion on any other
matters except as expressly set forth herein, nor do we express any opinion as
to any laws other than those of the United States of America and, to the extent
relevant, the General Corporation Law of the State of Delaware, excluding
principles of conflict of laws. With your permission, and for purposes of the
opinions expressed in paragraphs 4 and 9 above, we have assumed that the laws of
the State of Illinois are identical to those of the State of New Jersey.

 

This opinion speaks only as of the date hereof. We assume no obligation to
advise you (or any third party) of any changes in the law, documentation or
facts that may occur after the date of this opinion. Our opinions expressed
herein are solely for your benefit and, without our express written consent,
neither our opinions nor this opinion letter may be assigned to or relied upon
by any other person.

 

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of
                    , (“Common Stock Purchase Agreement”), by and between
UNIGENE LABORATORIES, INC., a Delaware corporation (the “Company”), and FUSION
CAPITAL FUND II, LLC (the “Buyer”). Terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Common Stock Purchase Agreement.

 

The undersigned,                     ,                      of the Company,
hereby certifies as follows:

 

1. I am the                      of the Company and make the statements
contained in this Certificate;

 

2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 of the Common
Stock Purchase Agreement, in which case, such representations and warranties are
true and correct without further qualification) as of the date when made and as
of the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date);

 

3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

 

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this      day of
                    .

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

The undersigned as Secretary of             , a              corporation, hereby
certifies that                      is the duly elected, appointed, qualified
and acting              of              and that the signature appearing above
is his genuine signature.

 

 

--------------------------------------------------------------------------------

Secretary



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF COMPANY RESOLUTIONS

 

UNANIMOUS WRITTEN CONSENT OF

UNIGENE LABORATORIES, INC.

 

Pursuant to Section              of the              [DGCL], the undersigned,
being all of the directors of UNIGENE LABORATORIES, INC., a Delaware corporation
(the “Corporation”) do hereby consent to and adopt the following resolutions as
the action of the Board of Directors for and on behalf of the Corporation and
hereby direct that this Consent be filed with the minutes of the proceedings of
the Board of Directors:

 

WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Common Stock Purchase Agreement (the “Purchase Agreement”) by and
between the Corporation and Fusion Capital Fund II, LLC (“Fusion”), providing
for the purchase by Fusion of Three Million Dollars ($3,000,000) of the
Corporation’s common stock, par value $0.01 (the “Common Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance and sale to
Fusion of 2,123,142 shares (the “Purchase Shares”) of Common Stock and a common
stock purchase warrant (the “Warrant”) to purchase 1,061,571 shares (the
“Warrant Shares”) of Common Stock for an aggregate purchase price of $3,000,000.

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and                                          (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, a registration rights agreement (the
“Registration Rights Agreement”) providing for the registration of the shares of
the Company’s Common Stock issuable in respect of the Purchase Agreement and the
Warrant on behalf of the Corporation, with such amendments, changes, additions
and deletions as the Authorized Officers may deem to be appropriate and approve
on behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Fusion are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Warrant are hereby
approved and the Authorized Officers are authorized to execute and deliver the
Warrant (pursuant to the terms of the Purchase Agreement), with such amendments,
changes, additions and deletions as the Authorized Officers may deem appropriate
and approve on behalf of, the Corporation, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and



--------------------------------------------------------------------------------

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of common stock of the
Corporation having an aggregate value of $3,000,000; and

 

Issuance of Common Stock and Warrant

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue 2,123,142
shares of Common Stock to Fusion Capital Fund II, LLC as Purchase Shares and
that upon issuance of the Purchase Shares pursuant to the Purchase Agreement,
the Purchase Shares shall be duly authorized, validly issued, fully paid and
nonassessable with no personal liability attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation shall reserve 2,123,142 shares of Common
Stock for issuance as Purchase Shares under the Purchase Agreement.

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue the Warrant
to purchase 1,061,571 Warrant Shares and that, upon issuance of the Warrant
Shares pursuant to the terms of the Warrant, the Warrant Shares will be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation shall reserve 1,061,571 shares of Common
Stock (subject to equitable adjustment for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction) for issuance as
Warrant Shares under the Warrant.

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of                     , 2005.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

being all of the directors of UNIGENE LABORATORIES, INC.



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of
                        , (“Common Stock Purchase Agreement”), by and between
UNIGENE LABORATORIES, INC., a Delaware corporation (the “Company”) and FUSION
CAPITAL FUND II, LLC (the “Buyer”), pursuant to which the Company shall sell to
the Buyer Three Million Dollars ($3,000,000) of the Company’s Common Stock, par
value $0.01 per share (the “Common Stock”). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Common Stock Purchase
Agreement.

 

The undersigned,                     , Secretary of the Company, hereby
certifies as follows:

 

1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

 

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Articles”), in each case, as amended through the date hereof, and no action
has been taken by the Company, its directors, officers or shareholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Articles.

 

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
                    , at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Common Stock Purchase Agreement, or the issuance, offering and sale of the
Purchase Shares, the Warrant and the Warrant Shares and (ii) the performance of
the Company of its obligation under the Transaction Documents as contemplated
therein.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this      day of
                    .

 

--------------------------------------------------------------------------------

Secretary

 

The undersigned as              of             , a              corporation,
hereby certifies that                      is the duly elected, appointed,
qualified and acting Secretary of             , and that the signature appearing
above is his genuine signature.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF LETTER TO THE TRANSFER AGENT FOR

THE ISSUANCE OF THE PURCHASE SHARES

 

[COMPANY LETTERHEAD]

 

[DATE]

[TRANSFER AGENT]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Re: Issuance of Common Shares to Fusion Capital Fund II, LLC

 

Dear             ,

 

On behalf of                     , (the “Company”), you are hereby instructed to
issue as soon as possible 2,123,142 shares of our common stock in the name of
Fusion Capital Fund II, LLC. The share certificate should be dated [DATE OF THE
CLOSING]. I have included a true and correct copy of a unanimous written consent
executed by all of the members of the Board of Directors of the Company adopting
resolutions approving the issuance of these shares. The shares should be issued
subject to the following restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF BUYER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.



--------------------------------------------------------------------------------

The share certificate should be sent as soon as possible via overnight mail to
the following address:

 

Fusion Capital Fund II, LLC

222 Merchandise Mart Plaza, Suite 9-112

Chicago, IL 60654

Attention: Steven Martin

 

Thank you very much for your help. Please call me at                      if you
have any questions or need anything further.

 

 

UNIGENE LABORATORIES, INC.

BY:

 

 

--------------------------------------------------------------------------------

[name]

   

[title]

   



--------------------------------------------------------------------------------

EXHIBIT F

 

FORM OF WARRANT

 

THIS WARRANT (THIS “WARRANT”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW. NEITHER THIS
WARRANT NOR ANY WARRANT SHARES ISSUABLE UPON EXERCISE HEREOF NOR ANY INTEREST OR
PARTICIPATION HEREIN OR THEREIN MAY BE SOLD, ASSIGNED, MORTGAGED, PLEDGED,
HYPOTHECATED, ENCUMBERED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
ACT AND APPLICABLE STATE SECURITIES LAWS.

 

UNIGENE LABORATORIES, INC.

 

COMMON STOCK PURCHASE WARRANT #F 101

 

1,061,571 SHARES   ORIGINAL ISSUE DATE: APRIL 7, 2005

 

This Warrant is issued in connection with and pursuant to that certain Common
Stock Purchase Agreement (the “Purchase Agreement”) dated as of April 7, 2005,
by and between UNIGENE LABORATORIES, INC., a Delaware corporation (the
“Company”) and FUSION CAPITAL FUND II, LLC (the “Buyer”).

 

FOR VALUE RECEIVED, the Buyer, the registered holder hereof, or its permitted
assigns (the “Holder”), is entitled to purchase from the Company, during the
period specified in this Warrant, 1,061,571 fully paid and non-assessable shares
(subject to adjustment as hereinafter provided) of Common Stock (the “Warrant
Shares”), of the Company at the purchase price per share provided in Section 1.2
of this Warrant (the “Warrant Exercise Price”), all subject to the terms and
conditions set forth in this Warrant. All terms not otherwise defined herein
shall have the meaning ascribed to them in the Purchase Agreement.

 

Section 1. Period for Exercise and Exercise Price.

 

1.1 Period for Exercise. The right to purchase shares of Warrant Shares
represented by this Warrant shall be immediately exercisable, and shall expire
at 5:00 p.m., Chicago local time, April 7, 2010 (the “Expiration Date”). From
and after the Expiration Date this Warrant shall be null and void and of no
further force or effect whatsoever.

 

1.2 Warrant Exercise Price. The Warrant Exercise Price per share of Warrant
Shares shall be $1.77 per share (subject to adjustment as hereinafter provided).



--------------------------------------------------------------------------------

Section 2. Exercise of Warrant.

 

2.1 Manner of Exercise. The Holder may exercise this Warrant, in whole or in
part, immediately, but not after the Expiration Date, during normal business
hours on any Trading Day by surrendering this Warrant to the Company at the
principal office of the Company, accompanied by a Warrant Exercise Form in
substantially the form annexed hereto duly executed by the Buyer and by payment
of the Warrant Exercise Price for the number of shares of Warrant Shares for
which this Warrant is then exercisable, either (i) in immediately available
funds, (ii) by delivery of an instrument evidencing indebtedness owing by the
Company to the Holder in the appropriate amount, (iii) by authorizing the
Company to retain shares of Common Stock which would otherwise be issuable upon
exercise of this Warrant (in accordance with Section 2.4 hereof) or (iv) in a
combination of (i), (ii) or (iii) above, provided, however, that in no event
shall the Holder be entitled to exercise this Warrant for a number of Warrant
Shares in excess of that number of Warrant Shares which, upon giving effect to
such exercise, would cause the aggregate number of shares of Common Stock
beneficially owned by the Holder to exceed 9.9% of the outstanding shares of the
Common Stock following such exercise. For purposes of the foregoing proviso, the
aggregate number of shares of Common Stock beneficially owned by the Holder
shall include the number of shares of Common Stock issuable upon exercise of
this Warrant with respect to which determination of such proviso is being made,
but shall exclude the shares of Common Stock which would be issuable upon (i)
exercise of the remaining, unexercised Warrants beneficially owned by the Holder
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by the Holder subject to a
limitation on conversion or exercise analogous to the limitation contained
herein. Except as set forth in the preceding sentence, for purposes of this
paragraph, beneficial ownership shall be calculated in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended. The Holder may waive
the foregoing limitation by written notice to the Company upon not less than 61
days prior written notice (with such waiver taking effect only upon the
expiration of such 61 day notice period).

 

2.2 When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected on the day on which all requirements of Section 2.1 shall
have been met with respect to such exercise. At such time the person in whose
name any certificate for shares of Warrant Shares shall be issuable upon such
exercise shall be deemed for all corporate purposes to have become the Holder of
record of such shares, regardless of the actual delivery of certificates
evidencing such shares.

 

2.3 Delivery of Stock Certificates. As soon as practicable after each exercise
of this Warrant, and in any event no later than 3 days after such exercise, the
Company at its expense will issue Warrant Shares via credit to the Buyer’s
account with DTC for the number of Warrant Shares to which such Buyer is
entitled upon such Buyer’s submission of the applicable Warrant Exercise Form
or, if the Transfer Agent is not participating in The DTC Fast Automated
Securities Transfer Program and DWAC system, issue and surrender to the address
as specified in the Warrant Exercise Form, a certificate, registered in the name
of the Buyer or its designee, for the number of shares of Common Stock to which
the Buyer shall be entitled to upon such exercise.



--------------------------------------------------------------------------------

2.4 Cashless Exercise. The Holder may, by providing notice thereof to the
Company along with the Warrant Exercise Form, elect to exercise the Warrant for
a number of Warrant Shares determined in accordance with the following formula:

 

 

X

  =   Y(A-B)             A

 

Where:

 

X = The number of Warrant Shares to be issued to the Holder.

 

Y = The number of Warrant Shares purchasable under this Warrant (at the date of
such exercise).

 

A = The fair market value of one share of Common Stock (or other security for
which the Warrant is then exercisable at the date of such exercise).

 

B = Exercise Price (as adjusted to the date of such exercise).

 

For purposes of this Section 2.4, the “fair market value” per share shall be the
closing sale price of the Common Stock for the one Trading Day immediately prior
to the notice of exercise of the Warrant.

 

Section 3. Adjustment of Purchase Price and Number of Shares. The Warrant
Exercise Price and the kind of securities issuable upon exercise of the Warrant
shall be adjusted from time to time as follows:

 

3.1 Subdivision or Combination of Shares (Stock Splits). If the Company at any
time effects a subdivision or combination of the outstanding Common Stock
(through a stock split or otherwise), the number of shares of Warrant Shares
shall be increased, in the case of a subdivision, or the number of shares of
Warrant Shares shall be decreased, in the case of a combination, in the same
proportions as the Common Stock is subdivided or combined, in each case
effective automatically upon, and simultaneously with, the effectiveness of the
subdivision or combination which gives rise to the adjustment.

 

3.2 Stock Dividends. If the Company at any time pays a dividend, or makes any
other distribution, to holders of Common Stock payable in shares of Common
Stock, or fixes a record date for the determination of holders of Common Stock
entitled to receive a dividend or other distribution payable in shares of Common
Stock, then the number of shares of Warrant Shares in effect immediately prior
to such action shall be proportionately increased so that the Holder hereof may
receive upon exercise of the Warrant the aggregate number of shares of Common
Stock which he or it would have owned immediately following such action if the
Warrant had been exercised immediately prior to such action. The adjustment
shall become effective immediately as of the date the Company shall take a
record of the holders of its Common Stock for the purpose of receiving such
dividend or distribution (or if no such record is taken, as of the effectiveness
of such dividend or distribution).

 

3.3 Reclassification, Consolidation or Merger. If at any time, as a result of:

 

(a) a capital reorganization or reclassification (other than a subdivision,
combination or dividend provided for elsewhere in this Section 3), or



--------------------------------------------------------------------------------

(b) a merger or consolidation of the Company with another corporation (whether
or not the Company is the surviving corporation),

 

the Common Stock issuable upon exercise of the Warrants shall be changed into or
exchanged for the same or a different number of shares of any class or classes
of stock of the Company or any other corporation, or other securities
convertible into such shares, then, as a part of such reorganization,
reclassification, merger or consolidation, appropriate adjustments shall be made
in the terms of the Warrants (or of any securities into which the Warrants are
exercised or for which the Warrants are exchanged), so that:

 

  (y) the Holders of Warrants or of such substitute securities shall thereafter
be entitled to receive, upon exercise of the Warrants or of such substitute
securities, the kind and amount of shares of stock, other securities, money and
property which such Holders would have received at the time of such capital
reorganization, reclassification, merger, or consolidation, if such Holders had
exercised their Warrants immediately prior to such capital reorganization,
reclassification, merger, or consolidation, and

 

  (z) the Warrants or such substitute securities shall thereafter be adjusted on
terms as nearly equivalent as may be practicable to the adjustments theretofore
provided in this Section 3.3.

 

3.4 Other Action Affecting Common Stock. If at any time the Company takes any
action affecting its Common Stock, other than an action described in any of
Sections 3.1 - 3.3 which, in the opinion of the Board of Directors of the
Company (the “Board”), would have an adverse effect upon the exercise rights of
the Warrants, the Warrant Exercise Price or the kind of securities issuable upon
exercise of the Warrants, or both, shall be adjusted in such manner and at such
time as the Board may in good faith determine to be equitable in the
circumstances; provided, however, that the purpose of this Section is to prevent
the Company from taking any action which has the effect of diluting the number
of shares of Warrant Shares issuable upon exercise of this Warrant.

 

3.5 Notice of Adjustment Events. Whenever the Company contemplates the
occurrence of an event which would give rise to adjustments under this Section
3, the Company shall mail to each Warrant Holder, at least 20 days prior to the
record date with respect to such event or, if no record date shall be
established, at least 20 days prior to such event, a notice specifying (i) the
nature of the contemplated event, and (ii) the date on which any such record is
to be taken for the purpose of such event, and (iii) the date on which such
event is expected to become effective, and (iv) the time, if any is to be fixed,
when the holders of record of Common Stock (or other securities) shall be
entitled to exchange their shares of Common Stock (or other securities) for
securities or other property deliverable in connection with such event.

 

3.6 Notice of Adjustments. Whenever the kind or number of securities issuable
upon exercise of the Warrants, or both, shall be adjusted pursuant to Section 3,
the Company shall deliver a certificate signed by its Chief Executive Officer
and by its Chief Financial Officer, setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated (including a description of the basis on
which the Board made any determination hereunder), and the Warrant Exercise
Price and the kind of securities issuable upon exercise of the Warrants after
giving effect to such adjustment, and shall cause copies of such certificate to
be mailed (by first class mail postage prepaid) to each Warrant Holder promptly
after each adjustment.



--------------------------------------------------------------------------------

Section 4. Reservation of Stock, etc. The Company covenants and agrees that it
will at all times have authorized, reserve and keep available, solely for
issuance and delivery upon the exercise of this Warrant, the number of shares of
Warrant Shares from time to time issuable upon the exercise of this Warrant. The
Company further covenants and agrees that this Warrant is, and any Warrants
issued in substitution for or replacement of this Warrant and all Warrant
Shares, will upon issuance be duly authorized and validly issued and, in the
case of Warrant Shares, upon issuance will be fully paid and non-assessable and
free from all preemptive rights of any stockholder, and from all taxes, liens
and charges with respect to the issue thereof (other than transfer taxes) and,
if the Common Stock of the Company is then listed on any national securities
exchanges (as defined in the Exchange Act of 1934, as amended (the “Exchange
Act”)) or quoted on NASDAQ, shall be, subject to the restrictions set forth in
Section 5, duly listed or quoted thereon, as the case may be. In the event that
the number of authorized but unissued shares of such Common Stock shall not be
sufficient to effect the exercise of this entire Warrant into Warrant Shares,
then in addition to such other remedies as shall be available to the Holder of
this Warrant, the Company shall promptly take such corporate action as may be
necessary to increase its authorized but unissued shares of such Common Stock to
such number of shares as shall be sufficient for such purpose.

 

Section 5. Ownership, Transfer and Substitution of Warrants.

 

5.1 Ownership of Warrants. The Company may treat the person in whose name any
Warrant is registered on the register kept at the principal office of the
Company as the owner and Holder thereof for all purposes, notwithstanding any
notice to the contrary, but in all events recognizing any transfers made in
accordance with the terms of this Warrant.

 

5.2 Transfer and Exchange of Warrants. Upon the surrender of any Warrant,
properly endorsed, for registration of transfer or for exchange at the principal
office of the Company, the Company at its expense will execute and deliver to
the Holder thereof, upon the order of such Holder, a new Warrant or Warrants of
like tenor, in the name of such Holder or as such Holder may direct, for such
number of shares with respect to each such Warrant, the aggregate number of
shares in any event not to exceed the number of shares for which the Warrant so
surrendered had not been exercised.

 

5.3 Registration Rights. The holder of this Warrant is entitled to certain
registration rights with respect to the Warrant Shares issuable upon exercise
thereof. Said registration rights are set forth in a Registration Rights
Agreement by and between the Buyer and the Company. IF THE REGISTRATION
STATEMENT CONTEMPLATED IN THE REGISTRATION RIGHTS AGREEMENT IS NOT EFFECTIVE AT
THE TIME OF ANY ISSUANCE AND THE SHARES ARE NOT EXEMPT FROM REGISTRATION UNDER
RULE 144, THE WARRANT SHARES SHALL BE ISSUED IN CERTIFICATED FORM AND SHALL BEAR
THE FOLLOWING RESTRICTIVE LEGEND:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.



--------------------------------------------------------------------------------

5.4 Exemption from Registration. If an opinion of Buyer’s counsel provides that
registration is not required for the proposed exercise or transfer of this
Warrant or the proposed transfer of the Warrant Shares and that the proposed
exercise or transfer in the absence of registration would require the Company to
take any action including executing and filing forms or other documents with the
Securities and Exchange Commission (the “SEC”) or any state securities agency,
or delivering to the Holder any form or document in order to establish the right
of the Holder to effectuate the proposed exercise or transfer, the Company
agrees promptly, at its expense, to take any such action; and provided, further,
that the Company will reimburse the Holder in full for any expenses (including
but not limited to the fees and disbursements of such counsel, but excluding
brokers’ commissions) incurred by the Holder or owner of Warrant Shares on his,
her or its behalf in connection with such exercise or transfer of the Warrant or
transfer of Warrant Shares.

 

Section 6. No Rights or Liabilities as Shareholder. Nothing contained in this
Warrant shall be construed as conferring upon the Holder hereof any rights as a
shareholder of the Company or as imposing any liabilities on such holder to
purchase any securities or as a shareholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

Section 7. Rule 144 Sales. At the request of any Holder who proposes to sell
securities in compliance with Rule 144 of the SEC, the Company will (i)
forthwith furnish to such Holder a written statement of compliance with the
filing requirements of the SEC as set forth in Rule 144, as such rules may be
amended from time to time and (ii) make available to the public and such Holder
such information as will enable the Holder to make sales pursuant to Rule 144.

 

Section 8. Miscellaneous.

 

8.1 Amendment and Waiver. This Warrant may be amended with, and only with, the
written consent of the Company and the Holder. Any waiver of any term, covenant,
agreement or condition contained in this Warrant shall not be deemed a waiver of
any other term, covenant, agreement or condition, and any waiver of any default
in any such term, covenant, agreement or condition shall not be deemed a waiver
of any later default thereof or of any default of any other term, covenant,
agreement or condition.

 

8.2 Representations and Warranties to Survive Closing. All representations,
warranties and covenants contained herein shall survive the execution and
delivery of this Warrant and the issuance of any Warrant Shares upon the
exercise hereof.



--------------------------------------------------------------------------------

8.3 Severability. In the event that any court or any governmental authority or
agency declares all or any part of any Section of this Warrant to be unlawful or
invalid, such unlawfulness or invalidity shall not serve to invalidate any other
Section of this Warrant, and in the event that only a portion of any Section is
so declared to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate the balance of such Section.

 

8.4 Binding Effect; No Third Party Beneficiaries. All provisions of this Warrant
shall be binding upon and inure to the benefit of the parties and their
respective heirs, legatees, executors, administrators, legal representatives,
successors, and permitted transferees and assigns. No person other than the
holder of this Warrant and the Company shall have any legal or equitable right,
remedy or claim under or in respect of, this Warrant.

 

8.5 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Warrant must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

If to the Company:

     Unigene Laboratories, Inc.      110 Little Falls Road      Fairfield, NJ
07004      Telephone:   973-882-0860      Facsimile:   973-227-6088     
Attention:   Chief Executive Officer

With a copy to:

     Dechert LLP      PO Box 5218      Princeton, NJ 08543      Telephone:  
609-620-3200      Facsimile:   609-620-3259      Attention:   James J. Marino

If to the Buyer:

     Fusion Capital Fund II, LLC      222 Merchandise Mart Plaza, Suite 9-112  
   Chicago, IL 60654      Telephone:   312-644-6644      Facsimile:  
312-644-6244      Attention:   Steven G. Martin



--------------------------------------------------------------------------------

If to the Transfer Agent:

     Registrar & Transfer Company      10 Commerce Drive      Cranford, NJ 07016
     Telephone:   800-866-1340 X 2553      Facsimile:   908-497-2310     
Attention:   Ms. Nancy Savage

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

8.6 Taxes, Costs and Expenses. The Company covenants and agrees that it will pay
when due and payable any and all federal, state and local taxes (other than
income taxes) and any other costs and expenses which may be payable in respect
of the preparation, issuance, delivery, exercise, surrender or transfer of this
Warrant pursuant to the terms of this Warrant or the issuance of any shares of
Warrant Shares as a result thereof. If any suit or action is instituted or
attorneys employed to enforce this Warrant or any part thereof, the Company
promises and agrees to pay all costs and expenses associated therewith,
including reasonable attorneys’ fees and court costs.

 

8.7 Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by the internal
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
Chicago, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------

8.8 Loss of Warrant. Upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of indemnification in
form and substance acceptable to the Company in its reasonable discretion, and
upon surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver a new Warrant of like tenor and date.

 

8.9 Entire Agreement. This Warrant, the Purchase Agreement and the Registration
Rights Agreement of even date herewith represent the entire agreement and
understanding between the parties concerning the subject matter hereof and
supercede all prior and contemporaneous agreements, understandings,
representations and warranties with respect thereto.

 

8.10 Headings. The headings used herein are used for convenience only and are
not to be considered in construing or interpreting this Warrant.

 

COMPANY: UNIGENE LABORATORIES, INC. By:  

 

--------------------------------------------------------------------------------

Name:   Warren P. Levy Title:   Chief Executive Officer



--------------------------------------------------------------------------------

WARRANT EXERCISE FORM

 

Date:

 

 

--------------------------------------------------------------------------------

UNIGENE LABORATORIES, INC.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

 

 

--------------------------------------------------------------------------------

 

Ladies and Gentlemen:

 

The undersigned, being the registered holder of your Warrant for the purchase of
             Warrant Shares issued             , accompanying this letter,
hereby irrevocably exercises such Warrant for              shares of Warrant
Shares (as defined in said Warrant), and herewith makes payment therefor [via
“cash-less exercise”] in accordance with the Warrant, and requests that such
shares of Warrant Shares be issued in the name of, and delivered to FUSION
CAPITAL FUND II, LLC, at the address shown below the signature line hereof.

 

If said number of shares shall not be all the shares issuable upon exercise of
the attached Warrant, a new Warrant is to be issued in the name of the
undersigned for the balance remaining of such shares less any fraction of a
share paid in cash.

 

FUSION CAPITAL FUND II, LLC

BY: FUSION CAPITAL PARTNERS, LLC

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

Fusion Capital Fund II, LLC

222 Merchandise Mart Plaza, Suite 9-112

Chicago, IL 60654